[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT                    FILED
                          ________________________         U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                 August 16, 2006
                                No. 05-15983                  THOMAS K. KAHN
                            Non-Argument Calendar                 CLERK
                          ________________________

                     D. C. Docket No. 03-00118-CV-WLS-1

JOE A. DAVIS,

                                                              Plaintiff-Appellant,

                                     versus

MANAGEMENT TECHNOLOGY,
a.k.a. Mantech MTISC,
a.k.a. ManTech Telecommunications and
Information Systems Corporation,
a.k.a. ManTech International Corporation,

                                                             Defendant-Appellee.


                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Georgia
                        _________________________

                               (August 16, 2006)

Before ANDERSON, CARNES and PRYOR, Circuit Judges.

PER CURIAM:
         Joe A. Davis, an African-American male, appeals the district court’s grant of

summary judgment to Management Technologies (hereinafter “ManTech”) 1 on his

Title VII, 42 U.S.C. § 2000e-2, and 42 U.S.C. § 1981 claims that he was the victim

of disparate treatment on the basis of his race. On appeal, he argues that the

district court erred in holding that he failed to state a prima facie case because he

did not identify a similarly-situated employee outside of his protected class who

was treated more favorably. For the reasons stated below, we affirm the district

court.

         We review de novo the district court’s grant of summary judgment. Burton

v. Tampa Housing Authority, 271 F.3d 1274, 1276-77 (11th Cir. 2001). Summary

judgment is appropriate if the pleadings, depositions, answers to interrogatories,

and admissions on file, together with the affidavits, if any, show there is no

genuine issue as to any material fact and that the moving party is entitled to

judgment as a matter of law. Fed.R.Civ.P. 56; Celotex Corp. v. Catrett, 477 U.S.

317, 323-24, 106 S.Ct. 2548, 2553, 91 L.Ed.2d 265 (1986).

         To the extent Davis proceeded under both Title VII and 42 U.S.C. § 1981,

both Title VII and § 1981 “have the same requirements of proof and use the same

analytical framework,” and, therefore, we “may address the Title VII claim with


         1
        Management Technology’s correct name is “ManTech Telecommunications and
Information Systems Corporation.”

                                            2
the understanding that the analysis applies to the § 1981 claim as well.” Standard

v. A.B.E.L. Services, Inc., 161 F.3d 1318, 1330 (11th Cir. 1998). Title VII of the

Civil Rights Act of 1964 makes it illegal “to fail or refuse to hire or to discharge

any individual, or otherwise to discriminate against any individual with respect to

his compensation, terms, conditions, or privileges of employment, because of such

individual’s race. . . .” 42 U.S.C. § 2000e-2(a)(1). A plaintiff who has no direct

evidence of discrimination nonetheless may establish a Title VII claim by

introducing circumstantial evidence that creates an inference of discrimination.

Hinson v. Clinch County, Ga. Bd. of Educ., 231 F.3d 821, 827 (11th Cir. 2000).

      Here, the parties agree that Davis has no direct evidence of discrimination,

and the record reveals none. Therefore, we use the three-part framework for

circumstantial evidence cases set forth by the Supreme Court in McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973). See

E.E.O.C. v. Joe’s Stone Crabs, Inc., 296 F.3d 1265, 1272 (11th Cir. 2002). The

first step in that framework is that the plaintiff may establish a prima facie case of

discrimination. Id. Davis can establish a prima facie case by showing that: “(1) he

belongs to a racial minority; (2) he was subjected to adverse job action; (3) his

employer treated similarly situated employees outside his classification more

favorably; and (4) he was qualified to do the job.” Holifield v. Reno, 115 F.3d



                                           3
1555, 1562 (11th Cir. 1997). “If a plaintiff fails to show the existence of a

similarly situated employee, summary judgment is appropriate where no other

evidence of discrimination is present.” Id.

      The district court held that Davis failed to establish a prima facie case

because he did not point to any similarly-situated employee who was treated

differently. Rather, Davis skipped ahead and argued that ManTech’s proffered

reason for his termination was pretextual. Because he failed to establish a prima

facie case of discrimination, the district court held that summary judgment was

appropriate for ManTech.

      We agree with the district court that Davis failed to assert the existence of a

prima facie case in the district court, either by successfully demonstrating disparate

treatment as compared to a similarly situated employee or otherwise. However,

even if we did accept Davis’s argument on appeal, summary judgment for

ManTech is still appropriate.

      On appeal, Davis points to James Holland as a similarly-situated employee.

Like Davis, Holland was accused of violating the same Army policy against being

off-base without permission. ManTech was a defense contractor providing support

for the United States military in Bosnia. Holland and Davis were both removed

from Bosnia for their violation of ManTech policy. Neither employee was



                                           4
terminated by ManTech for his infraction, but both were informed that they could

no longer work in Bosnia, which was considered a “Hazardous Duty Location.”

ManTech informed both Davis and Holland that they would be transported to

Germany and then, although they were not yet terminated, they would probably be

laid off because there were no available positions for either of them. Identical

paperwork was completed for both Davis and Holland. However, after this

decision was made, a ManTech senior logistician unexpectedly resigned his

employment and Holland accepted that job in Germany. Davis, a senior supply

technician, has not argued that he was qualified for the senior logistician position.

Davis also has not offered any admissible evidence that any position existed in

ManTech for which he was qualified. Accordingly, we readily conclude that Davis

failed to show that similarly-situated employees outside of his protected class were

treated more favorably for the same conduct.

      Finally, Davis denies that he ever left the base, and, therefore, denies that he

ever violated ManTech’s policy. Davis’s denial that he violated ManTech’s

policy, however, is insufficient to prevent summary judgment. “[A]n employer

successfully rebuts any prima facie case of disparate treatment by showing that it

honestly believed the employee committed the violation.” Jones v. Gerwens, 874

F.2d 1534, 1540 (11th Cir. 1989). Notwithstanding Davis’s failure to establish a



                                           5
prima facie case, Davis’s supervisor, under oath, explained why he did not believe

Davis’s reasons for being absent, and there is no evidence of bad faith in that

explanation.

      In sum, we conclude that the district court correctly found that Davis failed

to establish a prima facie case of disparate treatment on the basis of his race

because he did not show that a similarly-situated employee outside his protected

class received more favorable treatment than he did, nor did he demonstrate racial

discrimination in any other way.

      Accordingly, the judgment of the district court is

      AFFIRMED.




                                           6